Exhibit 10.30

Amendment

This Amendment (the “Amendment”), dated April 12, 2012 (the “Amendment Effective
Date”), amends the Research Collaboration and License Agreement, effective as of
May 1, 2009 (the “Research Agreement”), by and between Zalicus Inc. (formerly
known as CombinatoRx, Incorporated), a Delaware corporation with an office at
245 First Street, Third Floor, Cambridge, Massachusetts 02142 (“Zalicus”), and
Novartis Institutes for BioMedical Research, Inc., a Delaware corporation with
an office at 250 Massachusetts Avenue, Cambridge, Massachusetts 02139
(“Novartis”). Novartis and Zalicus are each separately referred to as a “Party”
and are collectively referred to as the “Parties”. Capitalized terms not
otherwise defined in this Amendment have the meaning set forth in the Research
Agreement.

Background

Pursuant to Section 2.2 (Collaboration Term) of the Research Agreement, the
Initial Term of the Research Collaboration expired on May 1, 2011. Pursuant to
that Section, Novartis extended the Research Collaboration for a one year
Renewal Term (to expire May 1, 2012). Novartis has the right (but not the
obligation) to extend the Research Collaboration for a total of two additional
Renewal Terms of one year each if notice is given to Zalicus at least 120 days
prior to the expiration of the then applicable Renewal Term. Novartis and
Zalicus each wish to extend the Collaboration Term for a period of one year,
subject to the revised terms and conditions set forth in this Amendment.

The Parties agree as follows:

Section 1.     Renewal Term.

Notwithstanding the provisions of Section 2.2 (Collaboration Term) of the
Agreement (including with respect to the 120 day notice period), the
Collaboration Term is hereby extended for a Renewal Term with a period of one
year, such that the Collaboration Term will expire on May 1, 2013. Novartis may
elect to extend the Collaboration Term by an additional Renewal Term of one
additional year by giving written notice to Zalicus no later than 120 calendar
days prior to the end of this Renewal Term (i.e., not later than January 1,
2013). The Renewal Terms contemplated by this Amendment are referred to as the
“Extension Terms”.



--------------------------------------------------------------------------------

Section 2.     Amendment to Research Protocol.

During the first Extension Term contemplated by this Amendment, Zalicus is
anticipated to transfer screening data from 100 cell lines to Novartis. With
respect to all activities during the Extension Terms (the “Extension
Activities”), Zalicus will conduct the activities in accordance with the
Research Plan, as supplemented by Exhibit A (the “Research Plan Supplement”),
which shall be applicable to Extension Activities only. Notwithstanding the
provisions of Section 2.4 (Joint Research Committee) of the Research Agreement,
the Joint Research Committee will not have the authority to amend or alter the
Research Plan Supplement or the Research Plan during the Extension Terms. Any
amendment to the Research Plan Supplement or the Research Plans during the
Extension Terms will be subject to the provisions of Section 11.17 (Entire
Agreement) of the Research Agreement.

Section 3.     Payment for Amendment Year Activities.

In lieu of any FTE payments contemplated by Section 5.1(b) or 5.1(c) of the
Research Agreement, and with respect to Extension Activities only, Novartis will
pay to Zalicus USD$30,000 per cell line that is accepted by Novartis pursuant to
the Research Plan Supplement, up to a maximum of USD$3,000,000. Zalicus will
submit an Invoice to Novartis for these amounts up to four times in each
Extension Term (it being anticipated that one Invoice will be issued
approximately every three months during the relevant the Extension Term).
Novartis will pay each such undisputed Invoice within 60 calendar days after
receipt.

Section 4.     Ratification and Confirmation.

In all other respects, the Research Agreement is hereby ratified and confirmed.
For the avoidance of doubt, this Amendment is intended to govern the Parties’
activities during the Extension Terms, and will have no applicability to any
obligations or activities arising prior to May 1, 2012.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Amendment Effective Date.

 

NOVARTIS INSTITUTES FOR

BIOMEDICAL RESEARCH, INC.

  ZALICUS INC.   By: /s/ Dr. Charles Wilson   By: /s/ Justin A. Renz   Name:
Dr. Charles Wilson   Name: Justin A. Renz   Title: Vice President, Global Head
Strategic Alliances   Title: EVP, CFO & Treasurer  



--------------------------------------------------------------------------------

Exhibit A

Research Plan Supplement